Exhibit 24(b)(8.119) RULE 22C-2 AGREEMENT This AGREEMENT, dated no later than April 16, 2007, is effective as of the 16th day of October, 2007, between MFS Fund Distributors, Inc. (“MFD”) as principal underwriter for the MFS Funds (each a “Fund” and collectively the “Funds”) and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. (individually an “Intermediary” and collectively the “Intermediaries”). WHEREAS, the certain MFS Funds are available through the variable annuity, variable life insurance and variable retirement products which the Intermediaries offer (individually, a “Variable Product” and collectively the “Variable Products”), and WHEREAS, the parties desire to otherwise comply with the requirements under Rule 22c-2 of the Investment Company Act of 1940, as amended (“Rule 22c-2”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, which consideration is full and complete, MFD and the Intermediaries hereby agree as follows: A.
